IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                            :                    NO. 460
                                  :
EXTENSION OF PILOT PROGRAM FOR :                       CRIMINAL PROCEDURAL RULES
ELECTRONIC FILING AND SERVICE OF :
MOTIONS AND OTHER LEGAL PAPERS :                       DOCKET
IN THE FIRST JUDICIAL DISTRICT    :
COURT OF COMMON PLEAS, TRIAL      :
DIVISION-CRIMINAL SECTION AND THE :
PHILADELPHIA MUNICIPAL COURT-     :
CRIMINAL SECTION                  :
                                  :

                                          ORDER

PER CURIAM

       AND NOW, this 2nd day of January, 2015, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that the pilot program for electronic filing
in the First Judicial District Court of Common Pleas, Trial Division - Criminal Section and
the Philadelphia Municipal Court - Criminal Section, as authorized by Order No. 424,
Criminal Procedural Rules Docket (February 6, 2013) and its accompanying local rule,
and Order No. 449, Criminal Procedural Rules Docket (March 28, 2014), shall be
extended for a period of one year, from April 1, 2015 - April 1, 2016.

       During the pilot program, the provisions of the local rule shall control to the extent
that the local rule’s provisions conflict with the Pennsylvania Rules of Criminal
Procedure, the Electronic Case Record Public Access Policy and the Records Retention
and Disposition Schedule With Guidelines.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.